Title: From Alexander Hamilton to the Executors of the Estate of David Cay, 1 May 1794
From: Hamilton, Alexander
To: Executors of the Estate of David Cay



Treasy. Dept. May 1. 1794
Gentlemen

I conceive it to be my duty to apprize you that the Attorney General of the United States has communicated it as his opinion that the Stock of the United States standing in the names of Individuals on the Books of the Treasury is not liable to attachment by the Laws of Pennsylvania.
The officers of the Treasury will hereafter govern themselves by this opinion and of course the attachment which has been laid by the late Andrew Clow & David Cay on the stock of James Brown & of Donald & Burton will not after this time be considered as a bar to any transfer.
I am yr. obt. servt.

Executors to the este. of David CaySurviving Partner of Andw Clow & Co.

